

111 HR 3668 IH: To amend the Medicare, Medicaid, and SCHIP Extension Act of 2007 to make permanent the exemption of grandfathered long-term care hospitals from the Medicare 25 percent threshold payment adjustment.
U.S. House of Representatives
2013-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3668IN THE HOUSE OF REPRESENTATIVESDecember 5, 2013Mr. Kildee introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Medicare, Medicaid, and SCHIP Extension Act of 2007 to make permanent the exemption of grandfathered long-term care hospitals from the Medicare 25 percent threshold payment adjustment.1.Making permanent the exemption of grandfathered long-term care hospitals from the Medicare 25 percent patient threshold payment adjustmentSection 114(c)(1) of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (42 U.S.C. 1395ww note), as amended by section 3106 of Public Law 111–148, is further amended—(1)in the matter preceding subparagraph (A), by striking for a 5-year period; and(2)in subparagraph (A), by inserting for a 5-year period, before section 412.536.